BETTS, District Judge.
The above vessel and cargo were captured in the Gulf of Mexico, September 17, 1862, by the United States bark William G. Anderson, as prize, and put in charge of a prize-master, and ordered to this port for adjudication. On her passage to this place a survey was had upon the vessel at Key West, and, she being adjudged thereby to be unseaworthy, she was appropriated to the use of the United States, and her cargo was remitted here, and was arrested by the marshal, on due process of attachment in this suit, which was returned as served, and filed in court February 10, 1863. The libel in the cause, filed January 19, 1863, alleges the vessel and cargo to be prize of war. No claim or answer was interposed in the suit, and on the 17th of February a decree by default was duly made in the case. On the part of the libellants a consent in writing was given and filed, February 23, 1863, that. 73,033 pounds of cotton, parcel of the cargo, or its proceeds in court, if sold, should be remitted to James Millinger, or his agents or attorney; upon which consent, a decree or order to that effect was duly made and entered in court on the 27th of February thereafter.
The testimony of the master, taken in pre-paratorio, proves that the vessel and cargo were owned by residents of the Confederate States, and that she sailed under the Confederate flag, and under a clearance and a pass from Confederate authorities, and was captured the day after she sailed from Galveston. She was consigned to Havana. She was built in Texas or Louisiana, and named the “Jefferson Davis.” The master altered her name to the Reindeer before commencing this voyage. No papers were found on board of the vessel when she was taken possession of on capture. There is no ground for question, on the proof, that the vessel and cargo were enemy property, and that she sailed from Galveston with design to violate the-blockade then imposed upon that port. Decree of condemnation accordingly.